Park, J.
It is found in this case that Mary Daniels deposited the sum of two hundred and fifty dollars in the New Haven Savings Bank for the sole benefit of the plaintiff, and that she did this intending thereby to vest in the plaintiff all the beneficial interest in the deposit. Within a few days thereafter she informed the plaintiff’s father of what she had done for the plaintiff, and remarked that he would need the donation to acquire an education. But she made the deposit in her own name as trustee of the plaintiff, and kept the bank book in her possession; and this gives rise to all the doubt there is in the case, namely, whether the gift was consummated or not. It is evident that she did all that she thought necessary to be done to perfect the gift, and supposed that she had accomplished the object; and the only question is, whether she was successful. If she had made the deposit in the name of the plaintiff alone, or had made some other person than herself trustee for the plaintiff, no question could have arisen regarding the completeness of the gift. But the beneficial interest is as much given as it would have been if either of these modes had been adopted. The deposit is made in the bank for the plaintiff, and the bank is informed of the fact. Here is a delivery of the beneficial interest. No more would have been done if the deposit had been made in the name of a third party for the plaintiff. The trustee in that ease would have had nothing more'than-the bare, naked, legal title, without any beneficial interest whatsoever. That interest would have vested directly in the plaintiff. Can it be said that Mrs. Daniels retained in her possession anything more — anything but the naked legal title, when all the bene*519fieial interest had been as completely given and delivered to the plaintiff, as it could have been if a third party had been made trustee ? Suppose she had given the plaintiff a wilting to this effect: “ I, Mary Daniels, have this day deposited in the New Haven Savings Bank two hundred and fifty dollars in my name as trustee of William A. Minor,” would the case be stronger than it is now ? She substantially so declared to the hank when she made the deposit, expecting they would make a record of it for the benefit of the plaintiff, which they did make. She substantially so declared to the father and natural guardian of the plaintiff, a short time after, expecting, no doubt, that he would inform the plaintiff of what she had done for him.
It is true that a mere naked promise to give personal property, or a declaration by a party that he gives such property without performing some act delivering or conveying the property to the donee, would not be sufficient. But here the donor took the sum of money, and deposited it in the bank where she had no funds of her own for the purpose of transferring all the beneficial interest in the same to the plaintiff, and although she used her own name as trustee of the plaintiff, still the act had the same effect as depositing it in the plaintiff’s name, in every respect except the legal title. Surely here are acts done for the purpose of transferring the beneficial interest in the chose in action to the plaintiff.
If the deposit had been made in the name of the. donor alone, then it would have been necessary, in order to perfect the gift, for her to have given the plaintiff a writing conveying the gift, or an assignment of the bank book on which the deposit was entered, as in the case of Camp’s Appeal from Probate, 36 Conn., 88.
But here the conveyance was made of the chose in action at the time the deposit was made, and it so appeal’s on the books of the hank, and on the donor’s hank hook, which entries she caused to he made at the time of the transaction.
But the defendant relies very much upon the fact that Mrs. Daniels retained possession of the bank book. He considers this act of hers as wholly inconsistent with a perfected gift. *520But slie could not act as trustee of the chose in action without retaining possession of the book, for it is well known that savings banks require the presentation of such books whenever any action on their part is asked fox* with regard to the deposits ixx the banks. She retained possession thex’efore, because the deposit was xnado in her name as trustee, and not because she had not given the bexxeficial interest .of the deposit to the plaintiff.
The view we have taken of this case is süppoi’ted by the case of Gardner v. Merritt, 32 Maryland R., 78. In that case a grandmother, from time to time during a period of five years, deposited various sums of money iñ a savixxgs bank in Baltimore to the credit of her five grandchildx’en. The accounts in the baxxk were entered ixx the name of each child as a minor, and the deposits were made subject to the order of the grandmother or that of her dau'ghter. The grandmother died, and shortly after her death the daughter, who' was the executrix of her mother’s will, obtained fx’om the bank all the money that had been deposited to the credit of the graxxdchildren, and treated it as a part of the grandmother’s estate. It was held that the moneys deposited by the grandmother became perfected gifts ixx the grandchildren, and that the' donees were exxtitled to" the several amouixts which stood to their credit in the baxxk when they -were withdrawn by the defendant.
The case of Millspaugh v. Putnam, 16 Abbott’s Prac. R., 380, is directly in poixxt. There O. F. deposited money in a baxxk in her own name, and to her own credit, but in trust for C. F. M. It was held that this fact raised a presumption that the moxxey deposited was the mciney of C. F. M. and might be so regarded. But even as a gift from C. F. to C. F. M. the court held the transaction to be sufficiently definite and complete to make the gift absolute and pei’fect in C. F. M. See also the following cases: Grangiac v. Arden, 10 Johns., 293; Grover v. Grover, 24 Pick., 261; Howard v. Windham County Savings Bank, 40 Verm., 597; Penfield v. Thayer, 2 E. D. Smith, 305; Parish v. Stone, 14 Pick., 198; Champney v. Blanchard, 39 N. York, 111.
*521We think therefore that the gift of Mrs. Daniels to the plaintiff was complete when the money was deposited in the bank, and that consequently she could not thereafter annul the transaction, as she attempted to do.
The defendant further claims that her trust was void for uncertainty, because no time is specified when the plaintiff should enjoy the legal as well as the equitable right to the property. The donor stated that the plaintiff would need the donation for his education, thereby implying that it should he in his hands for that purpose when that time should arrive. At all events it cannot be considered that she intended the trusteeship to continue longer than during the minority of the plaintiff. We see no difficulty in this objection.
Again, it is claimed that the plaintiff cannot maintain this action at law, on the ground that the legal title to the chose in action never vested in him. It will be observed that some three years after the gift was made Mrs. Daniels refused longer to act as his trustee, and thereupon converted his property to her own use. It may well be questioned whether the. legal title to the chose in action did not instantly vest in the plaintiff by this wrongful act of hers, inasmuch as no particular formality is necessary to transfer the legal title of such property to one in whom the beneficial interest is already vc-sted. But however this may be, we are satisfied that the legal title vested in the plaintiff when he arrived at majority, for we have seen that the trusteeship was never designed to continue longer than during the plaintiff’s minority. When that ended the trusteeship terminated by its own limitation. There was no necessity for its longer continuance. The cases of Underhill v. Morgan, 33 Conn., 105, and Camp’s Appeal from Probate, 36 Conn., 88, have some hearing upon this point.
A majority of the court advise judgment for the plaintiff.
In this opinion Seymour, C. J., and Foster, J., concurred. Carpenter and Phelps, Js., dissented.